           Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 1 of 18




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 20-20040-JAR-1–2

 JAKEL J.M. WEBSTER and JORDEN E.
 BROWNLEE,

               Defendants.


                                 MEMORANDUM AND ORDER

       Defendants Jakel Webster and Jorden Brownlee were charged in a four-count Indictment

with attempted Hobbs Act robbery, in violation of 18 U.S.C. § 1951 (Count 1), and discharging a

firearm during and in relation to a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(iii)

(Count 2).1 This matter is before the Court on Webster’s Motion to Dismiss Count 2 of the

Indictment (Doc. 26). Brownlee has filed a Motion to Join Co-Defendant Webster’s Motion to

Dismiss Count 2 of the Indictment (Doc. 27), which the Court grants. Defendants argue that

there is no qualifying predicate offense for Count 2 of the Indictment because attempted Hobbs

Act robbery is not a “crime of violence” under 18 U.S.C. § 924(c)(3)(A). For the reasons

discussed below, the Court denies Defendants’ joint motion to dismiss Count 2 of the Indictment.

I.     Procedural History

       On July 1, 2020, a grand jury sitting in the District of Kansas returned a four-count

Indictment against Webster and Brownlee, charging both Defendants with attempted Hobbs Act




       1
           Doc. 9.

                                                 1
            Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 2 of 18




robbery, in violation of 18 U.S.C. § 1951 (Count 1), and discharging a firearm during and in

relation to the attempted robbery charged in Count 1, in violation of 18 U.S.C.

§ 924(c)(1)(A)(iii).2 The Indictment also charged Webster with two additional offenses related

to unlawful possession of a firearm.3 Both Defendants were arrested in mid-2020 and have been

in custody since.4

        On February 19, 2021, Webster filed a Motion to Dismiss Count 2 of the Indictment, and

Brownlee moved to join the motion on the same day.5 In the motion, Defendants contend that

the Court should dismiss Count 2 of the Indictment because it charges them with using,

brandishing, and discharging a firearm “during and in relation to” attempted Hobbs Act robbery,

which they argue is not a qualifying predicate “crime of violence” under § 924(c)(3)(A).6 First,

they contend that attempted Hobbs Act robbery lacks the requisite element of force to be a crime

of violence.7 Defendants identify the two elements of attempted Hobbs Act robbery, namely the

specific intent to commit Hobbs Act robbery and the taking of a substantial step in furtherance of

that crime, and argue that neither of these elements involves “the use, attempted use, or

threatened use of physical force against the person or property of another,” as required by

§ 924(c)(3)(A). Defendants observe that the Tenth Circuit “has often refused to hold that attempt

crimes qualify as violent crimes,” the constitutionally firm portions of § 924(c) do not




        2
            Doc. 9.
        3
          Id. Counts 3 and 4 charged Webster with felon possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(1) and 924(a)(2), and possession of a firearm after having been convicted of a misdemeanor crime of
domestic violence, in violation 18 U.S.C. §§ 922(g)(9) and 924(a)(2). Id.
        4
            Docs. 2, 7, 11, 16.
        5
            Docs. 26, 27.
        6
            Doc. 26 at 5–6.
        7
            Id. at 5–8.

                                                        2
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 3 of 18




encompass attempt crimes, and the “substantial step” required for attempted Hobbs Act robbery

can be non-forceful.8

         Second, Defendants assert that even if attempted Hobbs Act robbery did contain an

element of force, that force is not the “violent” force required for predicate crimes of violence.9

In support, Defendants identify two cases from the Seventh Circuit and one from the Second

Circuit in which attempted robbery convictions with no use, attempted use, or threatened use of

force occurred.10 Further, they cite a Tenth Circuit case, United States v. Bowen, which held that

witness retaliation was not a crime of violence because it could be completed with nonviolent

threats to property.11 Contending that attempted Hobbs Act robbery can also involve nonviolent

threats to property, Defendants urge the Court to apply the logic of Bowen to the Indictment.12

Finally, they cite a Fourth Circuit case that explicitly held that attempted Hobbs Act robbery was

not a crime of violence under § 924(c).13

         The government responded, first observing that a majority of the circuit courts that have

considered the question have affirmatively determined that attempted Hobbs Act robbery is a

§ 924(c) crime of violence, including the Third, Sixth, Seventh, Ninth, and Eleventh Circuits.14



         8
           Id. at 6–8. The Court notes that the cases Defendants cite for this last point related to non-forceful
substantial steps are conspiracy cases, not attempt cases. See id. (citing United States v. Wartson, 772 F. App’x 751,
756 (10th Cir. 2019) (defendant’s predicate offense was conspiracy to shoot with intent to kill, an Oklahoma
felony); United States v. Mullins, No. 11-102015, 2019 WL 10984254, at *1 (10th Cir. 2019) (defendant’s predicate
offense was conspiracy to commit Hobbs Act robbery).
         9
             Id. at 8.
         10
              Id. at 8–10.
         11
              936 F.3d 1091 (10th Cir. 2019).
         12
              Id. at 10–11.
         13
              Id. at 11–12.
         14
            Doc. 31 at 1, 13–14. Although the government also cites to cases from the Second and Fifth Circuits,
these cases dealt with attempted bank robbery and attempted murder, not Hobbs Act Robbery. See id. (first citing
Collier v. United States, 989 F.3d 212 (2d. Cir. 2021); and then citing United States v. Smith, 957 F.3d 590, 596 (5th
Cir. 2020)).

                                                          3
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 4 of 18




The government argued:

                     Although not every act constituting an attempt to commit a crime
                     of violence must itself be violent, a person who takes a substantial
                     step toward committing such an inherently violent offense is
                     properly understood to have at least attempted or threatened the
                     use of violent force within the meaning of § 924(c)(3)(A).15

In sum, the government argues that any attempt to commit Hobbs Act robbery entails an attempt

to use the violent force required to complete Hobbs Act robbery, categorically rendering the

inchoate attempt crime a predicate crime of violence.16

         The Court held a hearing on the motion on March 22, 2021.17

II.      Legal Background

         Defendants’ motion raises a legal question that is undecided within the Tenth Circuit.

Accordingly, some background regarding the Hobbs Act and 18 U.S.C. § 924(c), as well as their

intersection in other circuit courts, will be examined before analyzing the matter before the

Court.

         A.          Section 924 and the Categorical Approach

         Section 924 of Title 18 of the United States Code provides penalties for crimes of

violence involving firearms. Section 924(c)(1)(A) states: “[A]ny person who, during and in

relation to any crime of violence or drug trafficking crime . . . uses or carries a firearm, or who,

in furtherance of any such crime, possesses a firearm, shall [be subject to an additional term of

years].” Further, in § 924(c)(3), the statute defines “crime of violence” as any offense that:




         15
              Id. at 15.
         16
              Id. at 16–17.
         17
              Doc. 33.

                                                       4
               Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 5 of 18




                     (A) has as an element the use, attempted use, or threatened use of
                     physical force against the person or property of another, or

                     (B) that by its nature, involves a substantial risk that physical force
                     against the person or property of another may be used in the course
                     of committing the offense.

Courts call the first clause, § 924(c)(3)(A), the “elements clause,” and the second clause,

§ 924(c)(3)(B), the “residual clause.”18

          The Tenth Circuit uses the “categorical approach” when deciding whether a predicate

offense qualifies as a crime of violence under § 924(c)(3)(b), as long as the statute of conviction

is indivisible.19 When a court uses the categorical approach to determine whether the predicate

act is a crime of violence, the court looks “only to the fact of conviction and the statutory

definition of the prior offense, and do[es] not generally consider the particular facts disclosed by

the record of conviction.”20 The Supreme Court has described elements as that which the

prosecution necessarily must prove at trial or to which the defendant must plead “to sustain a

conviction.”21 Using the categorical approach, the court compares the “scope of conduct covered

by the elements of the crime” with the statute’s “definition of crime of violence.”22

          Examining the elements of attempted Hobbs Act robbery begins with the statute itself.

Hobbs Act robbery is defined as follows:

                     Whoever in any way or degree obstructs, delays, or affects
                     commerce or the movement of any article or commodity in
                     commerce, by robbery or extortion or attempts or conspires so to
                     do, or commits or threatens physical violence to any person or
                     property in furtherance of a plan or purpose to do anything in

          18
               United States v. Davis, 139 S. Ct. 2319, 2325 (2019).
        19
           United States v. Melgar-Cabrera, 892 F.3d 1053, 1061 (10th Cir. 2018); United States v. Bowen, 936
F.3d 1091, 1102 (10th Cir. 2019).
          20
               Bowen, 936 F.3d at 1102 (quoting United States v. Serafin, 562 F.3d 1105, 1107–08 (10th Cir. 2009)).
          21
               Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (quoting Black’s Law Dictionary 634 (10th ed.
2014)).
          22
               United States v. O’Connor, 874 F.3d at 1151 (quoting U.S.S.G. § 4B1.2(a)).

                                                             5
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 6 of 18




                    violation of this section shall be fined under this title or imprisoned
                    not more than twenty years, or both.23

The Tenth Circuit has held that Hobbs Act robbery is a “crime of violence” under

§ 924(c)(3)(A).24 This holding remains good law, as the court has confirmed that it was not

overruled by Bowen, a case central to Defendants’ motion.25

         In three unpublished opinions, the Tenth Circuit has reasoned that “when a completed

crime has as an element the actual use of physical force, it stands to reason that any attempt to

commit that completed crime necessarily has as an element the attempted use of such physical

force—thus satisfying the elements clause” of either § 924 or essentially identical portions of

other statutes, like 18 U.S.C. § 924(e), known as the Armed Career Criminal Act (“ACCA”).26

         B.         Attempted Hobbs Act Robbery and § 924: A Circuit Split

         While the above suggests the Tenth Circuit would hold that attempted Hobbs Act robbery

is a “crime of violence” under § 924(c)’s elements clause, it has not yet directly addressed the

question and district courts within the circuit have reached conflicting conclusions.27 Five



         23
              18 U.S.C. § 1951(a).
         24
              Melgar-Cabrera, 892 F.3d at 1065–66.
         25
            United States v. Jefferson, 989 F.3d 1173, 1175 (10th Cir. 2021) (“In Bowen, we held the federal witness-
retaliation statute, 18 U.S.C. § 1513(b), does not qualify as a crime of violence under § 924(c)(3)(A) because it
includes witness retaliation through non-violent property damage. Indeed, one can be convicted of § 1513(b) for
spray-painting a car. But the same is not true of Hobbs Act robbery. In Melgar-Cabrera, we explained that Hobbs
Act robbery necessarily entails the use or threatened use of violent force against a person or property. Without
violent force, there is no Hobbs Act robbery and no ‘crime of violence.’ Thus, Melgar-Cabrera is undisturbed by
Bowen.” (internal citations omitted)).
          26
             United States v. Neely, 763 F. App’x 770, 780 (10th Cir. 2019) (emphasis added) (holding that attempted
battery qualified as an ACCA predicate under elements clause); see also United States v. Rinker, 746 F. App’x 769,
771–72 (10th Cir. 2018) (finding that even if defendant had been convicted of attempted bank robbery under 18
U.S.C. § 2113(a), he would necessarily have attempted to use physical force, triggering § 924(c)’s elements clause);
United States v. Dean, 724 F. App’x 681, 682 (10th Cir. 2018) (holding that, where armed robbery under state
statute qualified as violent felony under ACCA’s elements clause, attempted armed robbery under state statute
qualifies under ACCA’s elements clause).
         27
            The Tenth Circuit has noted arguments regarding inchoate Hobbs Act robbery offenses under § 924, but
it has not yet had to reach any decisions on the issue. See United States v. Hill, 743 F. App’x 241, 245–26 (10th Cir.
2018) (recognizing that appellant raised an argument that conspiracy to commit Hobbs Act robbery failed to satisfy

                                                          6
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 7 of 18




circuits have held, to one degree or another, that attempted Hobbs Act robbery is a § 924(c)

crime of violence under the elements test, while one has held that it is not.28 The Supreme Court

has not yet resolved this split. Of these courts, the Eleventh Circuit’s opinions, including a

dissent from a denial of rehearing en banc by Judge Jill Pryor, have had a significant influence

on subsequent cases.

         In United States v. St. Hubert (St. Hubert II), the defendant, Michael St. Hubert, pled

guilty to two counts of using, carrying, and possessing a firearm during, in relation to, and in

furtherance of a crime of violence under § 924(c).29 For these charges, the predicate crime of

violence was Hobbs Act robbery for one count and attempted Hobbs Act robbery for the other.30

St. Hubert appealed, challenging his convictions as unlawful by arguing that the residual clause,

§ 924(c)(3)(B), was unconstitutionally vague. The Eleventh Circuit held that St. Hubert’s

convictions were valid regardless of whether a court used the categorical approach or the residual

clause to determine whether Hobbs Act robbery and attempted Hobbs Act robbery were

qualifying predicate crimes of violence.31 These were independent, alternative bases for its

holding affirming St. Hubert’s convictions.32



§ 924(c)(3)(A), but declining to consider the merits of the argument as the relevant predicate offense was a
completed Hobbs Act robbery).
         28
           The Third, Sixth, Seventh, Ninth, and Eleventh Circuits have reached an affirmative determination, while
the Fourth Circuit has held that attempted Hobbs Act robbery does not satisfy the § 924(c) categorical test as a crime
of violence.
         29
            909 F.3d 335 (11th Cir. 2018). The Eleventh Circuit issued this opinion after sua sponte vacating an
earlier opinion. See United States v. St. Hubert, 883 F.3d 1319 (11th Cir. 2018). The holdings of the two opinions
are essentially identical, and the panel vacated the earlier decision in order to update it following an en banc
rehearing of a case on which the panel strongly relied. See St. Hubert II, 909 F.3d at 337 (citing Ovalles v. United
States, 905 F.3d 1231 (11th Cir. 2018)).
         30
              St. Hubert II, 909 F.3d at 338.
         31
          Id. at 345–53. The Eleventh Circuit’s residual clause holding was later superseded by the Supreme
Court’s United States v. Davis decision, which held that the residual clause was unconstitutionally vague. 139 S. Ct.
2319, 2336 (2019).
         32
              St. Hubert II, 909 F.3d at 353.

                                                          7
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 8 of 18




         With respect to its analysis of attempted Hobbs Act robbery under the elements clause,

which the Eleventh Circuit labeled the “risk-of-force” clause, the court held that, “[l]ike

completed Hobbs Act robbery, attempted Hobbs Act robbery qualifies as a crime of violence

under § 924(c)(3)(A)’s use-of-force clause because that clause expressly includes ‘attempted

use’ of force.”33 A critical concept for the court’s analysis was that (1) a defendant must intend

to commit every element of the completed crime in order to be guilty of attempt, and (2) “an

attempt to commit a crime should be treated as an attempt to commit every element of that

crime.”34 Application of this principle led the court to conclude that “a completed Hobbs Act

robbery itself qualifies as a crime of violence under § 924(c)(3)(A) and, therefore, attempt to

commit Hobbs Act robbery requires that St. Hubert intended to commit every element of Hobbs

Act robbery, including the taking of property in a forcible manner.”35 The court’s ultimate

conclusion, which extended beyond Hobbs Act robbery, was that “an attempt to commit a crime

should be treated as an attempt to commit every element of that crime” and thus, “when a

substantive offense qualifies as a violent felony under [§ 924(c)’s elements clause], an attempt to

commit that offense also is a violent felony.”36

         After the Supreme Court found the § 924(c)(3)(B) residual clause was unconstitutionally

vague in Davis, the Eleventh Circuit denied an en banc rehearing of the St. Hubert II decision.37

Atypically, the denial of rehearing en banc included three concurrences and three dissents.



         33
             Id. at 351 (“[B]ecause the taking of property from a person against his will in the forcible manner
required by [18 U.S.C.] § 1951(b)(1) necessarily includes the use, attempted use, or threatened use of physical force,
then by extension the attempted taking of such property from a person in the same forcible manner must also include
at least the ‘attempted use’ of force.”).
         34
              Id. at 352.
         35
              Id.
         36
              Id. (quoting Hill v. United States, 877 F.3d 717, 719 (7th Cir. 2017)).
         37
              United States v. St. Hubert (St. Hubert III), 918 F.3d 1174 (2019), cert. denied, 140 S. Ct. 1727 (2020).

                                                             8
              Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 9 of 18




While some of these six attached opinions primarily discuss procedural and institutional

concerns related to successive 18 U.S.C. § 2255 applications and establishing published

precedent, there is also considerable disagreement regarding the circuit’s precedent on attempt

crimes qualifying as § 924(c) crimes of violence.38 Most notably, Judge Jill Pryor’s dissent

stated, with respect to the aspect of the earlier St. Hubert II decision pertaining to attempted

Hobbs Act robbery qualifying under § 924(c)’s elements clause as a crime of violence, that “the

opinion made two right turns before it took a wrong turn, but the wrong turn led to a logical and

legal dead end.”39 Judge Pryor agreed with the earlier decision insofar as it concluded that

§ 924(c)’s elements clause does not require actual use of force, Hobbs Act robbery qualified as a

crime of violence, and an attempt to commit Hobbs Act robbery required someone to intend to

commit every element of Hobbs Act robbery, including the taking of property in a forcible

manner.40 Judge Pryor disagreed with the court’s ultimate conclusion, however, contending that

the court had conflated intent to commit each element with an attempt to commit each element

and that the elements of an inchoate offense like attempt did not include actually attempting each

element of the completed offense, but only an overt act in furtherance of the offense.41 The




         38
            See id. at 1174–83 (Tjoflat, J., concurring) (discussing court’s procedures and history related to § 2255
habeas relief and successive applications for habeas relief); id. at 1183–90 (William Pryor, J., concurring)
(discussing the finality of appeals and the value of judicial economy with respect to collateral challenges); id. at
1190–96 (Jordan, J., concurring) (concurring with the denial of rehearing en banc, but identifying concerns with
publishing cases denying successive applications for collateral relief); id. at 1196–99 (Wilson, J., dissenting)
(disputing holding in St. Hubert II that published orders denying successive applications for habeas relief are
binding on other panels of the Circuit); id. at 1199–1210 (Martin, J. dissenting) (discussing problems with the
Circuit’s procedures and standards regarding successive applications for habeas relief); id. at 1210–13 (Jill Pryor, J.
dissenting) (disputing St. Hubert II’s approach to attempt crimes as § 924(c) predicate offenses).
         39
              Id. at 1211 (Jill Pryor, J., dissenting).
         40
              Id.
         41
              Id. at 1211–12.

                                                           9
          Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 10 of 18




Eleventh Circuit has since favorably cited St. Hubert II, although Judge Jill Pryor referenced her

dissent in a concurrence.42 St. Hubert II remains the law in the Eleventh Circuit.

        Other circuit courts have agreed with the holding of St. Hubert II. The Seventh Circuit,

relying in part on the Hill v. United States opinion cited in St. Hubert II, held in United States v.

Ingram that attempted Hobbs Act robbery qualifies as a § 924(c) predicate crime of violence.43

The Ninth Circuit, citing Ingram and St. Hubert II, stated that “like the two other circuit courts

that have considered the question, we hold that when a substantive offense is a crime of violence

under 18 U.S.C. § 924(c)(3)(A), an attempt to commit that offense is also a crime of violence.”44

The Ninth Circuit asserted that it was irrelevant whether the substantial step taken in furtherance

of the Hobbs Act robbery necessary for an attempt conviction actually involved violence, as

attempting to commit Hobbs Act robbery was necessarily an attempt to use the violent force

intrinsic to Hobbs Act robbery.45 The Sixth Circuit, declining to address the question more

directly, held that it was not plain error for a district court to find that attempted Hobbs Act

robbery was a § 924(c) predicate crime of violence, citing Hill and St. Hubert II, while also

drawing attention to the lone circuit court to explicitly hold that attempted Hobbs Act robbery

was not a § 924 predicate crime of violence.46




          42
             See United States v. Paul, No. 18-15209, 2019 WL 11892154, at *2–3 (11th Cir. Apr. 16, 2019); id. at *3
(Jill Pryor, J., concurring); see also United States v. McCant, 805 F. App’x 859, 861–63 (11th Cir. 2020)
(recognizing that St. Hubert II’s § 924(c) elements clause holding was still good law in the Eleventh Circuit).
        43
             947 F.3d 1021, 1026 (7th Cir. 2020).
        44
           United States v. Dominguez, 954 F.3d 1251, 1255 (9th Cir. 2020). The Fifth circuit has also adopted this
broad principal, although it has not yet specifically held that attempted Hobbs Act robbery qualifies as a § 924(c)
predicate crime of violence. See United States v. Smith, 957 F.3d 590, 596 (5th Cir. 2020).
        45
             Dominguez, 954 F.3d at 1255.
        46
             United States v. Clancy, 979 F.3d 1135, 1140–41 (6th Cir. 2020).

                                                         10
         Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 11 of 18




       To date, the Fourth Circuit is the only circuit court to hold “that attempted Hobbs Act

robbery is not categorically a ‘crime of violence.’”47 In United States v. Taylor, the court

observed, “The Government may obtain a conviction for attempted Hobbs Act robbery by

proving that: (1) the defendant specifically intended to commit robbery by means of a threat to

use physical force; and (2) the defendant took a substantial step corroborating that intent. The

substantial step need not be violent.”48 An attempted Hobbs Act robbery may only be an attempt

to threaten to use physical force and not an actual attempt to use physical force, rendering it not a

predicate “crime of violence” under § 924(c).49 The opinion directly challenged the Dominguez,

Ingram, and St. Hubert II holdings discussed above, firmly asserting that some crimes of

violence, like Hobbs Act robbery, can be accomplished with a mere threat of force, and, for an

corresponding inchoate offense, an attempted threat to use force is not sufficient to satisfy

§ 924(c).50

       Recently, the Third Circuit weighed opinions on both sides of the question at issue here.

The opinion laid out the history of the issue from Hill through St. Hubert II, Dominguez, and

Taylor.51 The Third Circuit, after noting that the appellant relied on Judge Jill Pryor’s St. Hubert

III dissent, agreed with the majority view that “§ 924(c) does categorically encompass attempted

Hobbs Act robbery. We think it apparent that Congress meant for all attempted crimes of

violence to be captured by the elements clause of § 924(c), and courts are not free to disregard

that direction and hold otherwise.”52 The appropriate definition of “attempt” was critical to the


       47
            United States v. Taylor, 979 F.3d 203, 210 (4th Cir. 2020).
       48
            Id. at 208
       49
            Id.
       50
            Id. at 209.
       51
            United States v. Walker, 990 F.3d 316, 326–28 (3d Cir. 2021).
       52
            Id. at 328.

                                                          11
          Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 12 of 18




Third Circuit’s opinion, as the court determined that, in its technical use as a term of art in

criminal law, the term encompasses both an intent to commit all elements of a completed offense

and also a substantial step in furtherance of that offense, rather than a mere failure to complete an

act.53 Further, the court found that the “attempted use” segment of § 924(c) encompasses

attempts of crimes of violence, and that fidelity to congressional intent compelled agreement

with the majority position.54

         C.          Decisions Within the Tenth Circuit

         Hobbs Act robbery is unquestionably a § 924(c) predicate offense in the Tenth Circuit.55

As noted earlier, the Tenth Circuit has not yet decided whether attempted Hobbs Act robbery

constitutes a § 924(c) predicate offense.56 There is no controlling decision within the District of

Kansas either, although one judge has posited that the Tenth Circuit would take the majority

view57 and another contended, citing Ingram, that attempted Hobbs Act robbery was a crime of

violence, although this was not an essential part of the court’s opinion.58

         Districts within the Tenth Circuit are split. The Northern and Western Districts of

Oklahoma have adopted the majority view,59 while the District of New Mexico, adopting the



         53
              Id. at 329.
         54
            Id. at 329–30 (“It seems abundantly clear that, by adding ‘attempted use’ to the elements clause,
Congress was not inviting us to engage in the casuistry so often associated with the categorical approach and to
thereby read those same words out of the statute. The elected lawmakers wanted to categorically include attempt
crimes in the statutory definition, and they said so plainly.”).
         55
              United States v. Melgar-Cabrera, 892 F.3d 1053, 1064–65 (10th Cir. 2018).
         56
            United States v. Kayarath, 822 F. App’x 786, 791 (10th Cir. 2020) (declining to “address the district’s
court’s alternative ruling that attempted Hobbs Act robbery does not constitute a crime of violence under § 924(c)”).
         57
            United States v. Rayford, No. 09-20143, 2020 WL 5369407, at *2 (D. Kan. Sept. 8, 2020) (“In short, the
court has little doubt that the Tenth Circuit, if faced with the issue, would conclude that defendants’ attempted bank
robbery convictions remain viable § 924(c) predicate offenses.”).
         58
              United States v. Phoc Nguyen, No. 94-10129, 2020 WL 4785427, at *1 (D. Kan. Aug. 18, 2020).
          59
             See United States v. Wilson, No. 20-165, 2020 WL 3966310, at *4 (N.D. Okla. July 13, 2020); United
States v. Crawford, No. 97-92, 2018 WL 1123879, at *2 (W.D. Okla. Mar. 1, 2018).

                                                          12
          Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 13 of 18




reasoning of the Fourth Circuit in Taylor, concluded in dicta that “attempted Hobbs Act robbery

is not a crime of violence under § 924(c), because a person can take a substantial step without

‘the attempted use, or threatened use of physical force against the person or property of

another.’”60 No other court within the Tenth Circuit has ruled on the issue.

III.    Analysis

        “An indictment is sufficient if it sets forth the elements of the offense charged, puts the

defendant on fair notice of the charges against which he must defend, and enables the defendant

to assert a double jeopardy defense.”61 If these three standards are met, then the indictment

“need not go further and allege in detail the factual proof that will be relied upon to support the

charges.”62 Importantly, Fed. R. Crim. P. 12(b)(3) authorizes the district court to resolve before

trial only those motions “that the court can determine without a trial of the merits.”63

Accordingly, “[i]f contested facts surrounding the commission of the offense would be of any

assistance in determining the validity of the motion, Rule 12 doesn’t authorize its disposition

before trial.”64 To that end, “a court generally is bound by the factual allegations contained

within the four corners of the indictment” when ruling on a pretrial motion claiming a defect in

an indictment for failure to state an offense.65




        60
           United States v. Eccleston, No. 95-0014, 2020 WL 6392821, at *46 (D.N.M. Nov. 2, 2020) (quoting 18
U.S.C. § 924(c)(3)(A)). The court noted that its analysis was unavailing to the defendant, however, because he was
convicted of substantive Hobbs Act robbery and its analysis was purely for “the sake of thoroughness.” Id. at *46,
*49.
        61
          United States v. Todd, 446 F.3d 1062, 1067 (10th Cir. 2006) (quoting United States v. Dashney, 117 F.3d
1197, 1205 (10th Cir. 1997)).
        62
           United States v. Doe, 572 F.3d 1162, 1173–74 (10th Cir. 2009) (quoting United States v. Redcorn, 528
F.3d 727, 733 (10th Cir. 2008)).
        63
             Fed. R. Crim. P. 12(b)(1).
        64
             United States v. Pope, 613 F.3d 1255, 1259 (10th Cir. 2010).
        65
             United States v. Welch, 327 F.3d 1081, 1090 (10th Cir. 2003).

                                                          13
            Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 14 of 18




           “Challenging an indictment is not a means of testing the strength or weaknesses of the

government’s case, or the sufficiency of the government’s evidence.”66 Rather, “[a]n indictment

should be tested solely on the basis of the allegations made on its face, and such allegations are

to be taken as true.”67 “On a motion to dismiss an indictment, the question is not whether the

government has presented sufficient evidence to support the charge, but solely whether the

allegations in the indictment, if true, are sufficient to establish a violation of the charged

offense.”68 Pretrial dismissal based on undisputed facts is a determination that “as a matter of

law, the government is incapable of proving its case beyond a reasonable doubt.”69 Dismissal in

this manner is the “rare exception,” not the rule.70 Dismissals under this exception are not made

on account of a lack of evidence to support the government’s case, but because undisputed

evidence shows that, as a matter of law, the defendant could not have committed the offense for

which he was indicted.71 “[D]eciding whether a crime is a ‘crime of violence’ under § 924(c) is

largely a matter of statutory interpretation, a legal task for the judge, not a factual one for the

jury.”72

           The Tenth Circuit’s analysis of substantive Hobbs Act robbery and § 924(c), as well as its

treatment of attempt crimes and § 924 generally, largely forecloses any reasoning along the lines

of the Fourth Circuit in Taylor. The Tenth Circuit has stated that “[w]ithout violent force, there


           66
                Pope, 613 F.3d at 1259–60.
           67
                Id.
           68
           United States v. Todd, 446 F.3d 1062, 1068 (10th Cir. 2006) (first citing United States v. Sampson, 371
U.S. 75, 78–79 (1962); and then citing United States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994)).
           69
                Id. (emphasis omitted) (quoting Hall, 20 F.3d at 1088).
           70
                Id. (quoting Hall, 20 F.3d at 1088).
           71
                Id.
           72
           United States v. Jefferson, 911 F.3d 1290, 1296 (10th Cir. 2018) (first citing Diamond v. Chakrabarty,
447 U.S. 303, 315 (1980); and then citing Marbury v. Madison, 5 U.S. (1 Cranch) 137, 177 (1803)), vacated, 140 S.
Ct. 861 (2020).

                                                             14
          Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 15 of 18




is no Hobbs Act robbery and no ‘crime of violence.’”73 Repeatedly, it has confirmed that

substantive Hobbs Act robbery is a crime of violence under § 924(c)(3)(A), even after Davis did

away with the residual clause.74 Further, it has stated that “when a completed crime has as an

element the actual use of physical force, it stands to reason that any attempt to commit that

completed crime necessarily has as an element the attempted use of such physical force—thus

satisfying the elements clause.”75 The Tenth Circuit has unequivocally held that the force

involved in Hobbs Act robbery is violent force, so that same force would be associated with

attempted Hobbs Act robbery, and both arguments in Defendants’ motion are thereby foreclosed.

It thus appears likely that the Tenth Circuit would conclude that any attempted Hobbs Act

robbery would be an “attempted use, or threatened use of physical force against the person or

property of another.”76

        Consideration of the elements of attempted Hobbs Act robbery further supports this

conclusion. “To prove an attempt, the government must show (1) specific intent to commit the

crime, and (2) a substantial step towards completion of the crime.”77 A substantial step is more

than “mere preparation,”78 and is “an appreciable fragment of a crime and an action of such

substantiality that, unless frustrated, the crime would have occurred.”79 For attempted Hobbs

Act robbery, the government must show that the defendant specifically intended to engage in

                   the unlawful taking or obtaining of personal property from the
                   person or in the presence of another, against his will, by means of

        73
             United States v. Jefferson, 989 F.3d 1173, 1175 n.1 (10th Cir. 2021).
        74
          See, e.g., United States v. Rojas, 748 F. App’x 777, 778–79 (10th Cir. 2018); United States v. Dubarry,
741 F. App’x 568, 570 (10th Cir. 2018).
        75
             United States v. Neely, 763 F. App’x 770, 780 (10th Cir. 2019).
        76
             18 U.S.C. § 924(c)(3)(A).
        77
             United States v. Isabella, 918 F.3d 816, 831 (10th Cir. 2019).
        78
             Id. at 832 (quoting United States v. Faust, 795 F.3d 1243, 1248 (10th Cir. 2015)).
        79
             United States v. Smith, 264 F.3d 1012, 1016 (10th Cir. 2001).

                                                           15
        Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 16 of 18




                  actual or threatened force, or violence, or fear of injury, immediate
                  or future, to his person or property, or property in his custody or
                  possession, or the person or property of a relative or member of his
                  family or of anyone in his company at the time of the taking or
                  obtaining.80

The government must also show that the defendant took a substantial step in furtherance of this

course of conduct.

       The Tenth Circuit has held that each possible mechanism of committing Hobbs Act

robbery requires actual, attempted, or threatened violent force.81 Attempting to engage in such a

course of conduct is necessarily an attempt to employ violent force, or, as the Tenth Circuit has

otherwise stated, “when a completed crime has as an element the actual use of physical force, it

stands to reason that any attempt to commit that completed crime necessarily has as an element

the attempted use of such physical force—thus satisfying the elements clause.”82 The

considerable conduct needed to be convicted of attempted Hobbs Act robbery, and its close

proximity to substantive Hobbs Act robbery, which can itself include the “attempted use of

force,” underscores the Third Circuit’s reasoning in United States v. Walker that § 924(c)(3)(A)

encompasses attempts of substantive crimes of violence. Attempted Hobbs Act robbery has the

requisite element of force for § 924(c)(3)(A) crimes of violence, and that force is violent force.

       Defendants rely heavily on Bowen to support their contention that attempted Hobbs Act

robbery is not a crime of violence, but that reliance is unavailing. Aaron Bowen challenged his

conviction for witness retaliation under 18 U.S.C. § 1513(b)(2), and the Tenth Circuit held,

applying the categorical approach, that witness retaliation was not a crime of violence under




       80
            18 U.S.C. § 1951(b)(1).
       81
            United States v. Melgar-Cabrera, 892 F.3d 1053, 1061–66 (10th Cir. 2018).
       82
            United States v. Neely, 763 F. App’x 770, 780 (10th Cir. 2019).

                                                         16
          Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 17 of 18




§ 924(c)(3)(A).83 Witness retaliation could be completed when someone “causes bodily injury to

another person or damages the tangible property of another.”84 Mere property damage, the Tenth

Circuit concluded, such as spray-painting a car, did not rise to the level of violent force required

for predicate crimes of violence.85 In contrast, Hobbs Act robbery applies when someone

“commits or threatens physical violence to any person or property.”86 There is a stark difference

between “damages” and “physical violence,” and the use of the term “violence” strongly

differentiates Hobbs Act robbery from other offenses, like witness retaliation, which may not be

crimes of violence.

         While one circuit court has reached a contrary opinion, and some few district courts are

following in its wake, this Court agrees with the majority view and there is considerable reason

to believe that the Tenth Circuit would also agree with the majority of courts. Attempted Hobbs

Act robbery is a qualifying predicate offense for the § 924 charge in the Indictment.

Accordingly, Defendants have not demonstrated that the Indictment fails as a matter of law for

lack of a qualifying predicate crime of violence, and the Court denies their motion to dismiss

Count 2 of the Indictment.

         IT IS THEREFORE ORDERED BY THE COURT that Defendant Jorden Brownlee’s

Motion for Joinder (Doc. 27) is GRANTED. Defendants’ joint Motion to Dismiss Count 2 of

the Indictment (Doc. 26) is DENIED.

         IT IS SO ORDERED.



         83
              United States v. Bowen, 936 F.3d 1091, 1096 (10th Cir. 2019).
         84
              18 U.S.C. § 1513(b)(2).
         85
            Bowen, 936 F.3d at 1108. Notably, Judge McHugh dissented and asserted that even spray-painting a car,
or threatening to do so, “is a crime of violence because it is a threat to use physical force capable of causing injury
against the property of another.” Id. at 1117 (McHugh, J., dissenting).
         86
              18 U.S.C. § 1951(a).

                                                          17
 Case 2:20-cr-20040-JAR Document 34 Filed 04/21/21 Page 18 of 18




Dated: April 21, 2021

                                 S/ Julie A. Robinson
                                 JULIE A. ROBINSON
                                 CHIEF UNITED STATES DISTRICT JUDGE




                               18
